Citation Nr: 0006702	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Dissatisfaction with the initial non-compensable rating 
assigned following a grant of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from June 1967 to March 1970, 
with subsequent periods of service in the New Jersey National 
Guard and the Army Reserve.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for bilateral hearing loss.  The veteran timely 
appealed that rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2. The veteran has level I hearing bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.27, 4.85, 
Diagnostic Code 6100 (1998), Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
rating for his service-connected bilateral hearing loss.  
Historically, the veteran was granted service connection for 
bilateral hearing loss with a non-compensable rating assigned 
to that disability in April 1997.  At that time, findings 
from a December 1996 VA audiological examination indicated 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
45
50
LEFT
15
20
35
35
35

Four frequency average in the right ear was 42 db, and four 
frequency average in the left ear was 32 db.  Speech 
audiometry revealed speech recognition ability of 94 percent 
bilaterally.  The diagnosis was mild to moderate 
sensorineural hearing loss between 250 Hz and 8000 Hz in the 
right ear.  In the left ear, hearing was within normal limits 
between 250 Hz and 1000 Hz, and at 8000 Hz; with mild 
sensorineural hearing loss between 2000 Hz. And 4000 Hz.  
Discrimination scores were excellent bilaterally.

In January 1999 the veteran was afforded another VA 
audiological examination to determine the current severity of 
his service-connected bilateral hearing loss.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
40
45
LEFT
20
20
30
30
30

Four frequency average in the right ear was 34 db, and four 
frequency average in the left ear was 28.  Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally.  Diagnosis was hearing within normal limits in 
the right ear through 1000 Hz; with mild sensorineural 
hearing loss in the right ear between 2000 Hz and 6000 Hz, 
resolving to normal at 8000 Hz.  In the left ear, hearing was 
within normal limits through 1000 Hz, with mild sensorineural 
hearing loss between 2000 Hz and 4000 Hz, resolving to normal 
at 8000 Hz.

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1999).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of the veteran's appeal, the rating 
criteria for evaluating hearing loss were revised.  The new 
criteria have been in effect since June 10, 1999.  64 Fed. 
Reg. 25,202-210 (1999).  According to the United States Court 
of Appeals for Veterans Claims (Court) when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Consequently, consideration of the veteran's case requires 
that the Board look at both sets of rating criteria.  Id.

Ordinarily a claim requiring consideration under old and new 
criteria, would be referred to the RO for de novo review, if 
the RO did not consider both.  However, the Board notes that 
the revisions resulted in slight modifications and 
rearrangement of the criteria rather than significant 
substantive changes in the criteria that might affect the 
outcome in this case.  The Board finds that by our 
consideration of the claim on its merits (without referral to 
the RO for initial de novo review) the veteran has not been 
prejudiced with respect to being afforded the full benefits 
of procedural due process.  In deciding whether to assign a 
higher evaluation, the RO actually considered and weighed all 
evidence of record.  Since no procedural deficits are 
apparent, and in light of the record as it currently stands, 
referral of the case to the RO for initial de novo review 
would serve no useful purpose except unnecessary delay.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the old criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent, based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with average hearing threshold levels as measured by pure-
tone audiometry tests.  To evaluate the degree of disability 
from bilateral service- connected defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level 1 for essentially normal acuity through 
level 11 for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (1998).

Applying the old diagnostic criteria to the findings on 
audiological examinations in December 1996 and January 1999, 
the Board observes that average pure tone loss of the worst 
results of the two examinations is 42 decibels in the right 
ear, along with speech discrimination findings of 94 percent; 
and 32 decibels in the left ear, along with 94 percent speech 
discrimination findings.  Such findings correspond to 
auditory Level I designation (better ear) and auditory Level 
I designation (poorer ear), respectively.  The Board notes 
that a zero percent rating is warranted for bilateral 
defective hearing where pure tone threshold in one ear 
warrants an auditory acuity Level I designation, and the 
poorer ear warrants an auditory acuity level below Level V 
designation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).  
The current findings do not approximate an evaluation other 
than noncompensable.  Accordingly, the preponderance of the 
evidence is against an increased evaluation for bilateral 
hearing loss under the old criteria.

Under the new criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on the 
organic impairment of hearing acuity.  To determine the level 
of hearing impairment, an examination for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (1999).  The 
"puretone threshold average," as used in Tables V and VIa, 
is measured by the sum of the puretone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz, divided by four.  38 C.F.R. § 
4.85(d) (1999).  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone average threshold.  38 C.F.R. 
§ 4.85(b) (1999).  Table VIa is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average.  This table 
will be used only when the examiner certifies that use of the 
speech discrimination test is not appropriate.  38 C.F.R. § 
4.85(c) (1999).  The provisions of 38 C.F.R. § 4.85 (1999) 
require that certain controlled speech discrimination tests 
and puretone audiometry tests be conducted in order to rate 
defective hearing.  This was done by VA in December 1996 and 
January 1999.  The examiners reported the speech recognition 
score and puretone thresholds that provided the best estimate 
of the veteran's organic hearing.

The findings under the new criteria, which became effective 
in June 1999, are the same as under the old criteria.  Under 
the new criteria, 38 C.F.R. § 4.85 (1999) provides for a 
noncompensable evaluation under Diagnostic Code 6100 when the 
veteran has bilateral Level I hearing loss.  The findings 
using the results of either the audiogram conducted in 
December 1996 or the audiogram conducted in January 1999 
indicate that his hearing loss is properly evaluated as zero 
percent disabling.  Based on a 94-100 percent speech 
recognition score and a 34-42 decibel average puretone 
threshold, Table VI indicates a designation of Level "I" 
for the right ear.  Based on a 94-100 percent speech 
recognition score and a 28-32 decibel average puretone 
threshold, Table VI indicates a designation of Level "I" 
for the left ear.  When applied to Table VII, the numeric 
designations of "I" for both ears translated to a zero 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  Therefore, the veteran's service-connected hearing 
loss has been noncompensable since the effective date of 
service connection under the new criteria.  38 C.F.R. § 4.85, 
Tables VI and VII (1999).

The Court has held that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. (1992).  Here, such mechanical 
application of the rating schedule results in a 
noncompensable rating under Code 6100 under either the old or 
the recently effective new criteria.  The Board has taken 
into consideration the discrepancies among the veteran's VA 
audiological examinations in December 1996 and January 1999.  
As noted, the latest examination actually shows a slight 
improvement in hearing acuity bilaterally.  Nevertheless, 
even using the VA examination showing the worst results 
(December 1996), a noncompensable rating would still be 
warranted.  Accordingly, the Board finds that based on the 
evidence of record, the veteran is not entitled to a 
compensable rating for bilateral hearing loss under either 
the old or new criteria.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's bilateral hearing loss, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson.  In 
initial rating cases, VA has been directed by the Court to 
consider whether separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
as an increased rating is not warranted, the Board finds that 
a staged rating is not appropriate.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

